Law Offices of
SELWYN D. WHITEHEAD
JD, LL.M. Taxation Law, LL.M. Intellectual Property Law and
Bankruptcy Law Certified Specialist
Certified by The State Bar of California Board of Legal Specialization
Bankruptcy, Debt/Wealth Management, Estates and Trusts, Real Estate, Taxation Law
4650 Scotia Avenue, Oakland, CA 94605
TEL 510.632.7444; FAX 510.856.5180
Primary Email selwynwhitehead@yahoo.com
Backup Email selwyn@selwynwhitehead.com
Web Site www.selwynwhitehead.com


     September 21, 2021

     The Honorable Stephen L. Johnson,
     Judge of the United States Bankruptcy Court
     for the Northern District of California
     San Jose Division
     280 South First Street, Courtroom 9
     San Jose, CA 95113-3099

                  Re:     In Re Mordechai Koka, Case No.: 20-50469-SLJ
                          Request for Short Continuance of Hearings on Creditors’ Objection to
                          Homestead Exemption [Dkt. No. 145] and Debtor’s Motions to Encumber
                          the Lafayette Property [Dkt. No. 172] and Sell the Alameda Property [Dkt.
                          No. 202]

     Dear Judge Johnson:

     I write to request a short continuance of the hearings this court has set for September 28, 2021 at 11:00
     AM regarding the above-stated matters.

     I make this request because I have a hearing on my clients, Defendants Dwight W. Davenport and BJT
     Holdings, Inc.’s terminating motions in the matter Virgil Denise Bradley-Tyson vs. Dwight W.
     Davenport, et al, Case No.: CGC-20-583331, which are set for oral arguments at 9:30 AM on
     September 28, 2021, before the Honorable Charles F. Haines, Judge of the Superior Court of
     California, County of San Francisco, in Department 501. The motions have been pending since June
     3, 2021, with the arguments originally set for September 15, 2021, when they were not in conflict with
     this court’s originally scheduled hearings on September 21, 2021 and September 28, 2021. However,
     on September 15, 2021 the Superior Court continued the hearing to September 28, 2021 and because
     there are multiple parties in that matter; I fear the oral arguments will be put at the end of the court’s
     calendar and that they will take more than one hour to complete.

     As such, I respectfully request that this court continue the hearings in these matters to the court’s next
     convenient date and time after September 28, 2021.



      Case: 20-50469       Doc# 251      Filed: 09/21/21     Entered: 09/21/21 14:10:12         Page 1 of 2
The Honorable Stephen L. Johnson
September 21, 2021
Page Two

Please let me know if the court has any questions or requires anything else from me.

Sincerely,



/s/ Selwyn D. Whitehead
SELWYN D. WHITEHEAD, ESQ.
Counsel Jeff and Amaila Hanna




 Case: 20-50469      Doc# 251     Filed: 09/21/21     Entered: 09/21/21 14:10:12       Page 2 of 2
